258 Ga. 503 (1988)
371 S.E.2d 852
WALDEN
v.
THE STATE.
45404.
Supreme Court of Georgia.
Decided September 16, 1988.
Larry W. Yarbrough, Marc D. Cella, for appellant.
Patrick Head, Solicitor, for appellee.
BELL, Justice.
A jury in the State Court of Cobb County convicted the appellant, Marsha Walden, of the offense of failure to yield the right-of-way. The trial court assessed certain costs against Walden, and she appealed the judgment for costs. The Court of Appeals affirmed part of that judgment, including costs of bailiffs and jurors. Walden v. State, 185 Ga. App. 413 (364 SE2d 304) (1987). Walden petitioned this court for a writ of certiorari. We granted the writ to review the question whether a trial court may tax the costs of bailiffs and jurors against the defendant in a criminal case.
A majority of the Court of Appeals held that OCGA § 17-11-1 authorizes trial courts to recover any costs accruing in the trial court as a result of the prosecution, including the expenses of jurors, Walden, supra, 185 Ga. App. (3) at 415-416, and any costs accruing by any officer pending the prosecution, including compensation for bailiffs, id. (1) at 413-414.
Judge Benham, with two other judges joining him, dissented to the affirmance of the portions of the judgment imposing fees for jurors and bailiffs, because there are no statutes specifically authorizing charging criminal defendants with the fees for jurors and bailiffs. Id. at 416-417. See Peters v. State, 9 Ga. 109 (1850).
We agree with Judge Benham. As he observed in his dissenting opinion, "[t]he logical extension of the majority's position would require that unsuccessful litigants bear a proportionate share of all the *504 costs of maintaining a judicial system." Walden, supra, dissent at 416-417. We hold that the costs in question are not taxable to criminal defendants, and therefore reverse the judgment of the Court of Appeals to the extent it holds otherwise.
Judgment reversed in part. All the Justices concur.